Medifirst Solutions, Inc. 4400 N. Federal Hwy Suite 54 Boca Raton FL 33431 April 25, 2012 Max A. Webb Assistant Director Division of Corporation Finance Securities and Exchange Commission Washington, D.C. 20549 Medifirst Solutions, Inc. Amendment No. 4 to Registration Statement on Form S-1 Filed On March 29, 2012 File No.333-178825 Dear Mr. Webb: We have reviewed your letter of April 20, 2012. Included herewith is Amendment No. 4 to our registration statement in Form S-1. We are responding to your comments in the order in which they appeared in your letter. Management’s Discussion and Analysis or Plan of Operation, page 17 1. We have amended the registration statementas requested by this comment Recent Sales of Unregistered Securities, page II-2 2. We haveattached to this letter the supplemental information requested by your comment.In addition, enclosed is the form of Subscription Agreement used. No offering memorandum was used in connection with the sales. Consent 3. We have includedthe updated auditors consent letter. Very truly yours, /s/ Bruce Schoengood President and Chief Executive Officer 1 MEDIFIRST SOLUTIONS, INC. SUBSCRIPTION AGREEMENT FOR U.S. RESIDENTS SUBSCRIPTION # The undersigned “Subscriber”, on the terms and conditions herein set forth, hereby irrevocable submits this subscription (the “Subscription”) to MEDIFIRST SOLUTIONS, INC., a Nevada corporation (the “Company”), in connection with a private placement by the Company (the “Offering”) of shares of common stock, as described below. 1.Subscription for the Purchase of Shares. 1.1Shares Being Offered for Sale.The Company is offering the Shares at a purchase pricelisted below. The shares are newly issued shares of the Company’s common stock, par value $0.0001 ("Common Stock"). Shares Purchased $ The private placement is being made to both “non-accredited” and “accredited” investors within the meaning of Rule 501 of Regulation D promulgated by the Securities Exchange Commission under the Securities Act of 1933, as amended (the “Securities Act”). 1.2Offer to Purchase.Subscriber hereby irrevocably offers to purchase the Shares and tenders, herewith, the total price noted in the table above payable to the order ofMEDIFIRST SOLUTIONS, INC. Subscriber recognizes and agrees that(i) this subscription is irrevocable and, if Subscriber is a natural person, shall survive Subscriber’s death, disability or other incapacity, and (ii) the Company has complete discretion to accept or to reject this Subscription in its entirety and shall have no liability for any rejection of this Subscription.This Subscription shall be deemed to be accepted by the Company only when the Company executes the Subscription Agreement. 1.3Effect of Acceptance.Subscriber hereby acknowledges and agrees that on the Company’s acceptance of this Subscription, this Agreement shall become a binding and fully enforceable agreement between the Company and the Subscriber.As a result, on acceptance by the Company of this Subscription, Subscriber will become the record and beneficial holder of the Shares and the Company will be entitled to the purchase price of the Shares. 2 2.Representation as to Investor Status. 2.1Accredited Investor.In order for the Company to sell the Shares in conformance with state and federal securities laws, the following information must be obtained regarding Subscriber’s investor status.Please initial each item applicable to you as an investor in the Company. (a)A natural person whose net worth, either individually or jointly with such person’s spouse, at the time of Subscriber’s purchase, exceeds $1,000,000; (b)A natural person who had an individual income in excess of $200,000, or joint income with that person’s spouse in excess of $300,000, in each of the two most recent years and reasonably expects to reach the same income level in the current year; (c)A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and loan association or other institution as defined in Section 3(a)(5)(A) of the Securities Act, whether acting in its individual or fiduciary capacity; (d)A broker or dealer registered pursuant to Section 15 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”); (e)An insurance company as defined in section 2(13) of the Exchange Act; (f)An investment company registered under the Investment Company Act of 1940 or a business development company as defined in Section 2(a)(48) of that Act; (g)A Small Business Investment Company licensed by the U.S. Small Business Administration under Section 301(c) or (d) of the Small Business Investment Act of 1958; (h)A plan established and maintained by a state, its political subdivisions, or any agency or instrumentality of a state, or its political subdivisions for the benefit of its employees, if such plan has total assets in excess of $5,000,000; (i)An employee benefit plan within the meaning of the Employee Retirement Income Security Act of 1974, if the investment decision is made by a plan fiduciary, as defined in Section 3(21) of such act, which is either a bank, savings and loan association, insurance company, or registered investment adviser, or if the employee benefit plan has total assets in excess of $5,000,000 or, if a self-directed plan, with investment decisions made solely by persons that are accredited investors; (j)A private business development company as defined in Section 202(a)(22) of the Investment Advisers Act of 1940; (k)An organization described in Section 501(c)(3) of the Internal Revenue Code, or a corporation, business trust or partnership, not formed for the specific purpose of acquiring Shares, with total assets in excess of $5,000,000; (l)A director or executive officer of the Company; (m)A trust, with total assets in excess of $5,000,000, not formed for the specific purpose of acquiring Shares, whose purchase is directed by a sophisticated person who has such knowledge and experience in financial and business matters that such person is capable of evaluating the merits and risks of investing in the Company; 3 (n)An entity in which all of the equity owners qualify under any of the above subparagraphs. (o)Subscriber does not qualify under any of the investor categories set forth in (a) through (l) above. 2.2Net Worth.The term “net worth” means the excess of total assets over total liabilities.In calculating net worth, Subscriber may include the estimated fair market value of his or her principal residence as an asset. 2.3Income.In determining individual “income,” Subscriber should add to Subscriber’s individual taxable adjusted gross income (exclusive of any spousal income) any amounts attributable to tax exempt income received, losses claimed as a limited partner in any limited partnership, deductions claimed for depletion, contributions to an IRA or Keogh retirement plan, alimony payments, and any amount by which income from long-term capital gains has been reduced in arriving at adjusted gross income. 2.4Type of Subscriber.Indicate the form of entity of Subscriber: ¨ Individual ¨ Corporation ¨ Limited Partnership ¨ General Partnership ¨ Revocable Trust ¨ Other Type of Trust (indicate type): ¨ Other (indicate form of organization): (a)If Subscriber is not an individual, indicate the approximate date Subscriber entity was formed:. (b)If Subscriber is not an individual, initial the line below which correctly describes the application of the following statement to Subscriber’s situation:Subscriber (i) was not organized or reorganized for the specific purpose of acquiring the Shares and (ii) has made investments prior to the date hereof, and each beneficial owner thereof has and will share in the investment in proportion to his or her ownership interest in Subscriber. True False If the “False” box is checked, each person participating in the entity will be required to fill out a Subscription Agreement. 2.5Other Representations and Warranties of Subscriber.Subscriber hereby represents and warrants to the Company as follows: (a)The Shares are being acquired for Subscriber’s own account for investment, with no intention by Subscriber to distribute or sell any portion thereof within the meaning of the Securities Act, and will not be transferred by Subscriber in violation of the Securities Act or the then applicable rules or regulations thereunder.No one other than Subscriber has any interest in or any right to acquire the Shares.Subscriber understands and acknowledges that the Company will have no obligation to recognize the ownership, beneficial or otherwise, of the Shares by anyone but Subscriber. 4 (b)Subscriber’s financial condition is such that Subscriber is able to bear the risk of holding the Shares that Subscriber may acquire pursuant to this Agreement, for an indefinite period of time, and the risk of loss of Subscriber’s entire investment in the Company. (c)Subscriber has received, has read and understood and is familiar with this Subscription Agreement. (d)The Company has made available all additional information which Subscriber has requested in connection with the Company and its representatives and Subscriber has been afforded an opportunity to make further inquiries of the Company and its representatives and the opportunity to obtain any additional information (to the extent the Company has such information or could acquire it without unreasonable effort or expense) necessary to verify the accuracy of information furnished by the Company to Subscriber. (e)No representations or warranties have been made to Subscriber by the Company, or any representative of the Company, or any securities broker/dealer, other than as set forth in this Subscription Agreement. (f)Subscriber has investigated the acquisition of the Shares to the extent Subscriber deemed necessary or desirable and the Company has provided Subscriber with any reasonable assistance Subscriber has requested in connection therewith. (g)Subscriber, either personally, or together with his advisors (other than any securities broker/dealers who may receive compensation from the sale of any of the Shares), has such knowledge and experience in financial and business matters that Subscriber is capable of evaluating the merits and risks of purchasing the Shares and of making an informed investment decision with respect thereto. (h)Subscriber is aware that Subscriber’s rights to transfer the Shares are restricted by the Securities Act and applicable state securities laws, and Subscriber will not offer for sale, sell or otherwise transfer the Shares without registration under the Securities Act and qualification under the securities laws of all applicable states, unless such sale would be exempt therefrom. (i)Subscriber understands and agrees that the Shares it acquires have not been registered under the Securities Act or any state securities act in reliance on exemptions therefrom and that the Company has no obligation to effectuate any such registration.Subscriber further acknowledges that Subscriber is purchasing the Shares with a private placement memorandum being furnished. (j)The Subscriber has had an opportunity to ask questions of, and receive answers from, representatives of the Company concerning the terms and conditions of this investment, and all such questions have been answered to the full satisfaction of the undersigned. Subscriber understands that no person other than the Company has been authorized to make any representation and if made, such representation may not be relied on unless it is made in writing and signed by the Company. The Company has not, however, rendered any investment advice to the undersigned with respect to the suitability (k)Any certificate representing the Common Stock will be endorsed with a restrictive legend similar to the following: 5 THIS STOCK MAY NOT BE VOLUNTARY TRANSFERRED, SOLD, PLEDGED, HYPOTHECATED, OR OTHERWISE DISPOSED OF UNLESS (I)(A) SUCH TRANSFER OR OTHER DISPOSITION IS COVERED BY A REGISTRATION STATEMENT EFFECTIVE UNDER THE SECURITIES ACT OF 1933 OR (B) IN THE OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION, SUCH TRANSFER OR OTHER DISPOSITION IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF SECTION 5 OF THAT ACT OR (C) A NO-ACTION LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION SATISFACTORY TO COUNSEL TO THE CORPORATION SHALL HAVE BEEN OBTAINED WITH RESPECT TO SUCH TRANSFER OR OTHER DISPOSITION AND (II) SUCH TRANSFER OR OTHER DISPOSITION IS MADE IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS. (l)Subscriber also acknowledges and agrees to the following: (i)an investment in the Shares is speculative and involves a high degree of risk of loss of the entire investment in the Company; and (ii)there is no assurance that a public market for the Shares will be available and that, as a result, Subscriber may not be able to liquidate Subscriber’s investment in the Shares should a need arise to do so. (m)Subscriber is not dependent for liquidity on any of the amounts Subscriber is investing in the Shares. (n)Subscriber’s address set forth below is his or her correct residence address. (o)Subscriber has full power and authority to make the representations referred to herein, to purchase the Shares and to execute and deliver this Subscription Agreement. (p)Subscriber understands that the foregoing representations and warranties are to be relied upon by the Company as a basis for the exemptions from registration and qualification of the sale of the Shares under the federal and state securities laws and for other purposes. The foregoing representations and warranties are true and accurate as of the date hereof and shall survive such date.If any of the above representations and warranties shall cease to be true and accurate prior to the acceptance of this Subscription, Subscriber shall give prompt notice of such fact to the Company by telegram, or facsimile or e-mail,specifying which representations and warranties are not true and accurate and the reasons therefor. 3.Indemnification.Subscriber acknowledges that Subscriber understands the meaning and legal consequences of the representations and warranties made by Subscriber herein, and that the Company is relying on such representations and warranties in making the determination to accept or reject this Subscription.Subscriber hereby agrees to indemnify and hold harmless the Company and each employee and agent thereof from and against any and all losses, damages or liabilities due to or arising out of a breach of any representation or warranty of Subscriber contained in this Subscription Agreement. 4.Transferability.Subscriber agrees not to transfer or assign this Subscription Agreement, or any interest herein, and further agrees that the assignment and transferability of the Shares acquired pursuant hereto shall be made only in accordance with applicable federal and state securities laws. 6 5.Termination of Agreement; Return of Funds.In the event that, for any reason, this Subscription is rejected in its entirety by the Company, this Subscription Agreement shall be null and void and of no further force and effect, and no party shall have any rights against any other party hereunder.In the event that the Company rejects this Subscription, the Company shall promptly return or cause to be returned to Subscriber any money tendered hereunder with interest. 6.Notices.All notices or other communications given or made hereunder shall be in writing and shall be delivered or mailed by registered or certified mail, return receipt requested, postage prepaid, or delivered by, facsimile or e-mail to Subscriber at the address set forth below and to the Company at the address set forth on the first page of this Agreement, or at such other place as the Company may designate by written notice to Subscriber. 7.Amendments.Neither this Subscription Agreement nor any term hereof may be changed, waived, discharged or terminated except in a writing signed by Subscriber and the Company. 8.Governing Law.This Subscription Agreement and all amendments hereto shall be governed by and construed in accordance with the laws of the State of Nevada. 9.Headings.The headings in this Subscription Agreement are for convenience of reference, and shall not by themselves determine the meaning of this Subscription Agreement or of any part hereof. [remainder of page intentionally left blank] 7 INDIVIDUALS In witness whereof, the parties hereto have executed this Agreement as of the dates set forth below. Dated:, 2011 Signatures: Name (Please Print): Residence Address: Social Security Number: MEDIFIRST SOLUTIONS, INC., a Nevada corporation Dated:, 2011 By: Bruce Schoengood Its:President 8 CORPORATIONS, PARTNERSHIPS, TRUSTS OR OTHER ENTITIES In witness whereof, the parties hereto have executed this Agreement as of the dates set forth below. Name of Purchaser (Please Print): Dated:, 2011
